ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 12/13/2021, which have been entered. As filed by Applicant: Claims 1, 3, 5-7, 9, 21-29 are pending for examination. Claims 10-11, 13, 15-20 were previously withdrawn from consideration. Claims 1, 10, 13, 15, 22, 25-26, 28 are currently amended. Claims 2, 4, 8, 12, 14 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1, 3, 5-7, 9, 21-28 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.


Election/Restrictions
4.	Claim 1 is directed to an allowable composition. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11, 13, 15-20, directed to the process of making the allowable composition or a product comprising the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

5.	Claims 1, 3, 5-7, 9-11, 13, and 15-29 are allowed.

6.	The following is an Examiner’s statement of reasons for allowance: The instant claims are allowable over closely related references Jacobson et al. (US 2003/0096113 A1) and Lӧvenich (US 2012/0175565 A1) for the reasons presented in Applicant’s Remarks filed on 03/15/2021. The instant claims are allowable over closely related references Lee et al. (US 2011/0124820 A1) and Pyun et al. (US 2009/0053512 A1) for the reasons presented by the Examiner on pg. 5 of the Non-Final Rejection dated 09/30/2021, incorporated herein by reference.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Jacobson, Lӧvenich, Lee and/or Pyun to arrive at the claimed 
One of ordinary skill in the art would not find the instantly claimed composition [claims 1, 3, 5-7, 9, 21-29], processes for using/making the composition [claims 10-11 & 15], a composite material comprising the composition and a matrix polymer [claim 13] and products comprising the composite material [claims 16-20] to be obvious variants of the prior art teachings and other known ink (i.e. wet coating) compositions comprising metallic nanostructures, a conductive polymer or oligomer comprising thiophene, and a solvent; nor processes/products including such ink compositions.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 14, 2022